Title: From John Adams to Edmé Jacques Genet, 14 August 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       post 14 August 1778
      
     
     I Have the Honour of yours of the 14.
     By the Imitation you inclose, I have no dout that the Name of the Writer of the Letter you mention is John Ross. Such a Person there is at Nantes a Merchant who has been concerned in American Trade, who often corresponds with the Commissioners here by which means I am in Possession of many of his Letters and am become well acquainted with his Signature.
     I shall take a great Pleasure in forwarding to you the Intelligence from America, as soon as it arrives; God grant it may be as prosperous, as the other Events of the present Campaign. I am, sir with great Respect, your most obedient servant
     
      John Adams
     
     